Exhibit 10.1 ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into this 14th day of October, 2008, by and among ST. THOMAS MORE DIALYSIS CENTER, LLC, a Maryland limited liability company (the “Seller”); DIALYSIS CORPORATION OF AMERICA, a Florida corporation (“DCA”) and anticipated parent and sole member of a limited liability company entity to be organized by DCA (the “Subsidiary”) for the purpose of effecting the transaction described below (for purposes of this Agreement DCA and its to-be-organized Subsidiary are referred to as the “Purchaser”); and SACK, HARRIS & MARTIN, P.C. (“Escrow Agent”).Reference is made to that certain Letter of Intent (the “LOI”) to enter into an Asset Purchase Agreement (the “Purchase Agreement”) by and between Seller and Purchaser which LOI is incorporated herein by reference.Defined terms used herein and not otherwise defined shall have the meanings given to such terms in the LOI. 1.Purchaser and Seller have agreed to select Escrow Agent to serve as escrow agent with respect to the deposit of $100,000.00 constituting part of the Purchase Price (the “Deposit”) being made by Purchaser pursuant to the LOI.The purpose of this Agreement is to prescribe instructions governing the services of Escrow Agent with respect to the Deposit and the closing of the transaction contemplated by the LOI. 2.Seller and Purchaser hereby engage Escrow Agent to serve as escrow agent with respect to the Deposit made by Purchaser pursuant to the terms of the LOI, a copy of which has been delivered to and received by Escrow Agent.Escrow Agent hereby accepts such engagement.Any reasonable closing or escrow fees of Escrow Agent shall be paid one-half by Seller and Purchaser (up to a maximum of $500.00). 3.Escrow Agent acknowledges receipt of the Deposit and agrees to (i) place the Deposit into a federally insured, interest-bearing account and (ii) not commingle the Deposit with any funds of Escrow Agent or others.Interest shall be maintained in the escrow account as a part of the Deposit and credited to DCA initially for tax purposes until such time as the Subsidiary is organized.DCA’s Federal Taxpayer Identification Number is 59-1757642. 4.The parties hereto acknowledge that the Deposit is a good faith gesture by the Purchaser in connection with the execution of the LOI and that notwithstanding the provisions of the LOI the same shall become non-refundable only upon the following: (a) after theclosing of the transaction on the “Closing Date” as such date is set forth in the Purchase Agreement, (b) if prior to the execution of the Purchase Agreement, Purchaser acts in bad faith by failing or refusing to negotiate the terms of the transaction or the Purchase Agreement or related agreements or instruments (the burden of proof of such bad faith residing with the Seller), or (c) after the execution of the Purchase Agreement the Purchaser breaches or defaults under the terms of the Purchase Agreement (after a reasonable cure period) or fails to timely close the transaction on the Closing Date despite the satisfaction by Seller of all of its representations, warranties and covenants as well as its conditions to closing as set forth in the Purchase Agreement.Other than as set forth above, to the extent that negotiations prior to execution of the Purchase Agreement cease, or the Purchase Agreement after execution is terminated for any reason other than as set forth above, or Seller in bad faith fails to proceed to closing of the transaction contemplated by the Purchase Agreement, the Deposit together with all accrued interest thereon shall be promptly returned to Purchaser by the Escrow Agent. 5.Escrow Agent shall disburse the Deposit in accordance with the terms hereof.At the time of the Closing, if any, if the Deposit has not been disbursed previously in accordance with the LOI, then Escrow Agent shall disburse the Deposit to Seller to be credited against the Purchase Price. 6.Escrow Agent shall be entitled to rely at all times on joint written instructions given by Seller and Purchaser, as the case may be and as required hereunder, without any necessity of verifying the authority therefor. 7.In the event that there is a dispute regarding the disbursement or disposition of the Deposit, or in the event Escrow Agent shall receive conflicting written demands or instructions with respect thereto, then Escrow Agent shall withhold such disbursement or disposition until notified by both parties that such dispute is resolved, or Escrow Agent may file a suit of interpleader at the cost and expense of Seller and Purchaser. 8.The addresses for proper notice under this Agreement are as contained in the LOI.Any party may from time to time by written notice to the other parties designate a different address for notices within the United States of America. 9.The instructions contained herein may not be modified, amended or altered in any way except by a writing (which may be in counterpart copies) signed by Seller,
